

Exhibit 10.1
 
AMENDMENT TO THE
EMERSON ELECTRIC CO. 2006 INCENTIVE SHARES PLAN
 
WHEREAS, Emerson Electric Co. (“Company”) previously adopted the Emerson
Electric Co. 2006 Incentive Shares Plan ( “Plan”); and
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
authority to amend the Plan pursuant to Section 13 therein;
 
WHEREAS, effective January 1, 2008, the Company desires to amend the Plan solely
for the purpose of clarifying its compliance with the requirements of Section
162(m) of the Internal Revenue Code of 1986, as amended (“Code”) relating to the
exception for performance based compensation; and
 
NOW THEREFORE, effective January 1, 2008, Section 8 of the Plan is deleted in
its entirety and replaced with the following:
 
8.  CONDITIONS TO PAYMENTS. Except as otherwise herein provided or determined by
the Committee, a Participant, in order to be entitled to receive any payment on
Performance Shares awarded, must be in the employ of the Company or a subsidiary
or affiliate of the Company (or a subsidiary of a subsidiary or affiliate) on
the expiration of the relevant performance period and upon the date of payment
(or the date payment would have otherwise occurred but for a deferral election),
and must have been continuously in the employ of the Company or a subsidiary or
affiliate (or a subsidiary of a subsidiary or affiliate) from the date of the
award of the Performance Shares except for leaves of absence which may be
approved by the Committee. No vested interest in any payment under the Shares
shall accrue during the term of the performance period and no payment in respect
of the Shares shall be required to be made to any Participant whose employment
with the Company or a subsidiary or affiliate (or a subsidiary of a subsidiary
or affiliate) is terminated, with or without cause, prior to the time such
Participant is entitled or would have otherwise been entitled to receive a
distribution hereunder but for a deferral election; provided, however, (a) that
if a Participant in the Plan retires upon the attainment of age 65 prior to the
time such Participant is to receive distribution (or would have received such
distribution but for a deferral election) on any Performance Shares awarded, the
amount of payment to such Participant shall be pro-rated in such manner as the
Committee shall reasonably determine, and (b) that the Committee, in its
absolute discretion, may provide for such pro-rata or other payment (or no
payment), as it may determine, to a Participant whose employment terminates (on
account of death, disability or otherwise) prior to the time the Participant is
entitled to receive distribution of Performance Shares and prior to the
Participant's retirement at age 65; provided, however, that any such
distribution shall be subject to any deferral election in effect and the
provisions of Section 7 hereof. In no event shall a Participant who is a
“covered employee”, as defined under Section 162(m) of the Internal Revenue
Code, and whose employment terminates due to reasons other than death,
disability or a change of ownership or control receive a pro-rata or other
payment in the Committee’s sole discretion under this Section 8 unless the
applicable performance objectives have been met. If termination is on account of
death, the Committee may provide for payment of any distribution it authorizes
to the Participant's surviving spouse, heirs or estate, as the Committee may
determine.
 
Approved by the Compensation Committee of the Board of Directors on the 5th day
of May, 2008.
 
 
 

--------------------------------------------------------------------------------

 